DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0036432 A1) in view of McLyman (Transformer and Inductor Design Handbook, Chapter II: “Magnetic Materials and Their Characteristics”).
RE claim 1, Zhang teaches a magnet embedded type motor (Fig.1 and ¶ 16) comprising:
a stator 1; and
a rotor 3 rotatably disposed inside the stator 1,
wherein: the stator 1 includes a stator core, which includes an annular yoke (Y) (see annotated Fig.1 below) and a plurality of teeth 7 extending from an inner peripheral side of the yoke (Y) to the rotor side, and a coil wound around the stator core 1 (not shown, see ¶ 16)
the rotor includes a rotor core 3 and a plurality of magnet groups 5 embedded in the rotor core 3 along a circumferential direction, and the plurality of magnet groups 5 form a plurality of respective magnetic poles (M) (see ¶ 18)
a magnetic material constituting at least an inner part of the stator core 1 is an amorphous soft magnetic material (¶ 17) and the inner part of the stator core 1 includes an inner peripheral part of the yoke and the plurality of teeth 7, and 
a magnetic material (silicone steel, see ¶ 18) constituting the rotor core 3.






[AltContent: arrow][AltContent: textbox (Yoke (Y))]
    PNG
    media_image1.png
    712
    665
    media_image1.png
    Greyscale

	
Zhang does not teach the magnetic material (silicon steel) of the rotor core has a saturation magnetic flux density higher than a saturation magnetic flux density of the amorphous soft magnetic material constituting the inner part of the stator core by 0.2 T or more.
	McLyman evidenced that it is well-known for flux density of silicon steel to be higher than flux density of amorphous soft magnetic material by 0.2 T or more (see Table 2-1 for silicon steel has density of 1.5 - 1.8 and Table 2-2 for amorphous material to have density of 1.5 - 1.6 or 0.5 -0.65). McLyman further suggests that the material choice can be chosen base on cost, size and performance (see page 2-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by having the magnetic material (silicon steel) of the rotor core has a saturation magnetic flux density higher than a saturation magnetic flux density of the amorphous soft magnetic material constituting the inner part of the stator core by 0.2 T or more, as taught and suggested by McLyman, to optimize cost, size and performance of the motor.
Furthermore, one ordinary skill would have found it obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

	RE claim 2/1, Zhang in view of McLyman has been discussed above. Zhang further teaches the magnetic material constituting the rotor core is at least one selected from a nanocrystalline soft magnetic material, a magnetic steel (silicon steel, see ¶ 18), and a permendur.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of McLyman as applied to claim 1 above, and further in view of Yoshinaga et al. (US 2020/0343041 A1).
RE claim 3/2, Zhang in view of McLyman has been discussed above. Zhang does not teach the magnetic material constituting the rotor core is the nanocrystalline soft magnetic material.
Yoshinaga teaches the magnetic material constituting the rotor core is the nanocrystalline soft magnetic material (¶ 57). The nanocrystalline allows the output characteristics of the motor to be improved (¶ 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of McLyman by having the magnetic material constituting the rotor core to be the nanocrystalline soft magnetic material, as taught by Yoshinaga, for the same reasons as discussed above.
Furthermore, one ordinary skill would have found it obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834